DETAILED ACTION
Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 31 January 2019 are accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes phrases which can be implied. Examiner suggests amending as follows:
Conducting automatically a process failure mode and effect analysis, PFMEA, for a factory adapted to produce a product in a production process using a meta model, MM, stored or loaded in a data storage.[[,]] The stored meta model, MM, comprises abstract factory model elements modeling an abstract factory, AF, including one or more service declarations modeling abstract services across different factories, wherein each service declaration comprises failure mode declarations for different failure modes.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 13:
A system configured to … (No corresponding structure found in Specification!)
Claim 14:
the system comprises a central model processing entity adapted to … (No corresponding structure found in Specification!)
Each “system” and “entity” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112(a) – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim. See MPEP §2164.08(a).
Claim 13 recites “A system configured to….” and does not further describe any hardware components of the claimed system.
Dependent claims 14 and 15 are rejected for depending on a rejected claim. Claim 14 recites “wherein the system comprises a central model processing entity adapted to process ….” The claimed “central model processing entity” is itself a single means limitation. Describing the claimed system which fails from being a single means recitation by reciting another single means recitation fails to recite a combination of elements. Accordingly, claim 14 fails to cure the deficiencies of claim 13.
Claim Rejections - 35 USC § 112(b) – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A method for … using a meta model stored or loaded in a data storage, ….” The remainder of the claim further describes the meta model. MPEP §2173.05(q) states:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "a process for using […]” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Here, reciting “a method for using a meta model” is indefinite because the claimed method does not recite any method steps. Examiner suggests amending claim 1 to recite a transitional phrase, such as “the method comprising: ….” and then listing at least one method step.
Dependent claims 2-12 are rejected for depending upon a rejected claim. The dependent claims further describe the meta model and none of the dependent claims recite method steps for the method itself.
Regarding claims 13-15:
Claim limitation “a system configured to…” and “a central model processing entity adapted to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specification figure 1 has an item (1) which the Specification describes as “system 1.” However, figure 1 consists mostly of boxes which themselves fail to disclose any particular structure. Furthermore, 
Specification figure 1 has an item (6) which the Specification describes as “the model processing entity 6.” Figure 1 item six points to a box labeled “MPE.” Nowhere is any definition for MPE defined within the Specification. A black box with undefined label fails to denote any particular structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 101
The lack of enablement rejections and indefiniteness of the claims as rejected under §112 above precludes proper interpretation under §101 subject matter eligibility. Both claims 1 and 13 essentially recite “using a meta model” for a process failure mode and effect analysis (PFMEA). Neither claim properly recites a computer implementation of this indefinite “using.” Correction of the noted §112 issues could be ineligible subject matter if the steps recited for “using” the meta model amount to recitation of a mental process. However, potential amendments to claims 1 and 13 might instead be recited in such a way as to denote a set of computer operated rules which amounts to a new tool which enables new computer functions which are eligible analogous to McRO, Inc. v. Bandai Namco Games America Inc., 837 F. 3d 1299 (Fed. Cir. 2016). The §112 issues currently affecting the claim prevent a meaningful determination on this issue.
The claims as currently listed recite “using a meta model” which is not an explicit recitation of mental processes. Accordingly, Examiner does not find an explicit recitation of mental processes as now recited. However, Applicant is cautioned when considering amendments to the claims to be mindful of the rules governing subject matter eligibility under 35 U.S.C. §101. See also MPEP §2106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378802 A1 Höfig [herein “Hofig”] in view of US patent 7,177,773 B2 Lonn, et al. [herein “Lonn”].
1. A method for automatically conducting a process failure mode and effect analysis for a factory adapted to produce a product in a production process.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts. The subsystems and parts are products in a production process. The global effect analysis corresponds with a process failure mode and effect analysis.
Hofig paragraph 3 discloses “Failure mode and effect analysis, also named FMEA analysis or just FMEA.”
But Hofig fails to explicitly teach a process FMEA (PFMEA); however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A process FMEA is a PFMEA.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 1 further recites “using a meta model stored or loaded in a data storage.” Hofig paragraph 48 discloses:
the FMEA is performed using the required aforementioned elements of the meta-model MM, (e.g., FMEDA, assembly AS, part P, failure mode F, local measure LM and local effect LE), in a data structure that allows relations like MySQL or ACCESS. In a further act during the FMEA development process, local effects may be related to global effects. With this information, the global effect tree GET may be generated automatically.
The database which stores the data structure of the meta-model is the meta-model stored in data storage.
hard drive, or other computer readable storage media.” These memories are data storage.
Claim 1 further recites “wherein the meta model comprises abstract factory model elements modeling an abstract factory including one or more service declarations modeling abstract services across different factories, wherein each service declaration comprises failure mode declarations for different failure modes.” Hofig paragraph 44 lines 13-24 disclose:
Each part P has an associated set of failure modes F. The failure mode F describes a specific kind of failure that a part P may have. Since a part P has a quantified behavior to fail, referred to as FIT, a failure mode F has a percentage to assign a percentage part of the quantified failure behavior of the part P to the specific failure mode F. Each failure mode F has an associated local effect element LE that holds in an embodiment the information "local description" about the local effect of the failure mode instance on the technical system S. The local effect LE is classified and quantified in a category, (e.g., in a safety category).
Each associated set of failure modes is a declaration of failure modes for respective different failure modes.
Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts.
Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated See Lonn column 3 lines 49-55.
Claim 2 further recites “2. The method according to claim 1 wherein the stored meta model comprises product model elements modeling the product by at least one recipe step addressing an associated service declaration for each failure mode declaration.” Hofig paragraph 48 discloses:
the FMEA is performed using the required aforementioned elements of the meta-model MM, (e.g., FMEDA, assembly AS, part P, failure mode F, local measure LM and local effect LE), in a data structure that allows relations like MySQL or ACCESS. In a further act during the FMEA development process, local effects may be related to global effects. With this information, the global effect tree GET may be generated automatically.
The failure mode of the data structure is a respective failure mode declaration. The local measures and local effects are modeling of the respective part.
Hofig paragraph 44 lines 9-14 disclose:
The technical system S may include multiple assemblies AS. Each assembly AS is a set of analyzable elements of the technical system S that builds a logic unit. Each element of an assembly AS includes a various number of parts (1 ... 1) that forms a part P, such as an electronic device. Each part P has an associated set of failure modes F.
The set of assemblies with corresponding parts which have corresponding failure modes is a respective recipe for the system S.
As combined with the teachings of Lonn discussed above, parts of an assembly correspond with processes of an PFMEA. Accordingly, the failure mode, local measure, and local effects of a process correspond with service declarations for failure mode declarations of respective processes.
Claim 2 further recites “using a recipe failure mode and a severity value.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” A severity is a severity value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
3. The method according to claim 2 wherein the severity value is a quality attribute modeling an impact of an erroneous process output on an average quality of the product produced by the factory.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 3 line 43 teaches “ranking the severity of the failure effects.” Lonn column 4 lines 9-14 teach “For example, reliability measures such as Dealer Repair Frequency (DRF), quality measures such as Defects Per Million (DPM), or other such measures may be accumulated for the subsystems of the current product over a predetermined period of time.” Quality measures over a period of time is an average quality over said period of time.
Lonn column 6 lines 9-17 teach:
warranty cost may be calculated as a function of the predicted DRF of the future product and the ranked severity values of the failure effects assigned during generation of the future product FMEA. It is also contemplated that warranty cost may alternatively be calculated based on the predicted DRF of the future product and an average repair cost associated with the current product.
This establishes warranty cost is a form of severity value. The calculated average repair cost is another average quality of the product.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 4 further recites “4. The method according to claim 1, wherein the stored meta model comprises factory related model elements modeling an equipment of a specific factory.” Hofig paragraph 67 discloses “The method and system for supporting a global effect analysis of a technical system may be used for any complex technical system, such as an industrial plant.” An industrial plant is a factory. Performing a global effects analysis on an industrial plant is modeling respective equipment of the industrial plant.
by addressing service declarations within equipment services.” Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Claim 5 further recites “5. The method according to claim 4, wherein each equipment service comprises combinations of failure mode declarations of its associated service declaration and occurrence values.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” The likelihood of a cause occurring is an occurrence value of a respective failure mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 6 further recites “6. The method according to claim 4, wherein each equipment service comprises covered failure modes addressing equipment failure modes of equipment of the specific factory, wherein each covered failure mode includes a decreased occurrence value.” Hofig 
Claim 7 further recites “7. The method according to claim 5, wherein the occurrence value is a quality attribute of an equipment modeling a probability of an equipment failure mode.” Hofig fails to explicitly teach severity values of failure mode declarations; however, in analogous art of predicting product performance, Lonn column 4 lines 58-60 teach “A severity for each failure may then be ranked, a list of potential causes of the failures generated, and the likelihood of the potential causes occurring ranked.” The likelihood of a cause occurring is probability of a respective failure mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to use a severity as well as likelihood into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of indicating the magnitude of a set of occurrences. See Lonn column 6 lines 54-57.
Claim 8 further recites “8. The method according to claim 1, wherein the stored meta model comprises production model elements modeling process steps to be executed by a specific factory to produce the respective product in the production process fulfilling the recipe steps.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” The respective industrial plant is a specific factory adapted to produce parts.
Hofig paragraph 44 lines 9-14 disclose:
The technical system S may include multiple assemblies AS. Each assembly AS is a set of analyzable elements of the technical system S that builds a logic unit. Each element of an assembly AS includes a various number of parts (1 ... 1) that forms a part P, such as an electronic device. Each part P has an associated set of failure modes F.

As combined with the teachings of Lonn discussed above, parts of an assembly correspond with processes of an PFMEA. Accordingly, the failure mode, local measure, and local effects of a process correspond with service declarations for failure mode declarations of respective processes. The identification of respective assemblies and parts corresponds with identified recipe processes for the overall system S.
Claim 13 recites “13. A system configured to automatically conduct a process failure mode and effect analysis for a factory adapted to produce a product in a production process.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts. The subsystems and parts are products in a production process. The global effect analysis corresponds with a process failure mode and effect analysis.
Hofig paragraph 3 discloses “Failure mode and effect analysis, also named FMEA analysis or just FMEA.”
But Hofig fails to explicitly teach a process FMEA (PFMEA); however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used through this disclosure, it is understood that a DFMEA or PFMEA may be substituted, if desired.
A process FMEA is a PFMEA.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
using a meta model stored in a central data storage of the system.” Hofig paragraph 48 discloses:
the FMEA is performed using the required aforementioned elements of the meta-model MM, (e.g., FMEDA, assembly AS, part P, failure mode F, local measure LM and local effect LE), in a data structure that allows relations like MySQL or ACCESS. In a further act during the FMEA development process, local effects may be related to global effects. With this information, the global effect tree GET may be generated automatically.
The database which stores the data structure of the meta-model is the meta-model stored in data storage.
Hofig paragraph 63 lines 3-5 disclose “storage media or memories, such as a cache, buffer, RAM, FLASH, removable media, hard drive, or other computer readable storage media.” These memories are data storage.
Claim 13 further recites “the meta model comprising abstract factory model elements modeling an abstract factory including one or more service declarations modeling abstract services across different factories, wherein each service declaration comprises failure mode declarations for different failure modes.” Hofig paragraph 44 lines 13-24 disclose:
Each part P has an associated set of failure modes F. The failure mode F describes a specific kind of failure that a part P may have. Since a part P has a quantified behavior to fail, referred to as FIT, a failure mode F has a percentage to assign a percentage part of the quantified failure behavior of the part P to the specific failure mode F. Each failure mode F has an associated local effect element LE that holds in an embodiment the information "local description" about the local effect of the failure mode instance on the technical system S. The local effect LE is classified and quantified in a category, (e.g., in a safety category).
Each associated set of failure modes is a declaration of failure modes for respective different failure modes.
Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts.
Hofig fails to explicitly teach a process FMEA (PFMEA) with service declarations; however, in analogous art of predicting product performance, Lonn column 3 lines 49-55 teach:
A Process FMEA (PFMEA) may be an FMEA completed by manufacturing-responsible engineers with the specific goal of increasing the robustness of manufacturing or assembly, thereby improving the quality of a product. Although the general term FMEA may be used PFMEA may be substituted, if desired.
A manufacturing process of a PFMEA corresponds with a respective industrial plant process. Each process modeled in a PFMEA corresponds with a respective service declaration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to substitute PFMEA as a FMEA into the system of effects analysis of a complicated system, such as an industrial plant, because using PFMEA in an FMEA analysis is an art recognized equivalent for the same purpose. See Lonn column 3 lines 49-55.
Dependent Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofig and Lonn as applied to claim 1 above, and further in view of Hofig, K., et al. “MetaFMEA-A Framework for Reusable FMEAs” Model-Based Safety & Assessment, LNCS 8822, 4th Int'l Symp., pp. 110-122 (2014) [herein “metaFMEA”].
Claim 9 further recites “9. The method according to claim 1, wherein the abstract services provide a global library of all available production services across a plurality of different physical factories.” Hofig paragraph 44 lines 5-8 disclose “The meta-model MM illustrated in FIG. 2 may be used for global effect analysis of a technical system S, in particular a complex technical system S including a plurality of subsystems, parts such as an industrial plant or a vehicle.” An industrial plant is a factory adapted to produce parts.
Neither Hofig nor Lonn explicitly disclose a plurality of different industrial plants; however, in analogous art of global analysis with FMEA, metaFMEA page 112 first paragraph teaches “These failure propagation models … driven by the industrial need to certify their system.” Each of ‘their’ systems is a respective different physical factory.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and metaFMEA. One having ordinary skill in the art would have found motivation to use certification of different industrial systems into the system of effects analysis of a complicated system, such as an industrial plant. Because Hofig is the same author of both See metaFMEA page 119 section 6 Conclusion section.
Dependent Claims 10-12
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hofig and Lonn as applied to claim 1 above, and further in view of US patent 8,690,057 B2 Schoening, et al. [herein “Schoening”].
Claim 10 further recites “10. The method according to claim 1, wherein each service declaration comprises a service property declaration associated with a service constraint of an equipment service.” Neither Hofig nor Lonn explicitly disclose service constraints; however, in analogous art of automatic tracking of product quality with an industrial facility, Schoening column 26 lines 38-42 teaches “order information is obtained from customers regarding the desired number and type of product to be made, as well as product specifications describing the materials to use, the dimensions of the product, appearances, and other product related information.” The job order product specification and dimensions of the product are service constraints comprising parameters for the respective manufacturing stage(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Schoening. One having ordinary skill in the art would have found motivation to use process flow management into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of increasing product quality and efficiency. See Schoening column 5 lines 13-30.
Claim 11 further recites “11. The method according to claim 10, wherein the service property declaration comprises parameters to be set for a recipe step.” Neither Hofig nor Lonn explicitly disclose service constraints; however, in analogous art of automatic tracking of product quality with an industrial facility, Schoening column 26 lines 38-42 teaches “order information is obtained from customers regarding the desired number and type of product to be made, as well as product specifications describing the materials to use, the dimensions of the product, appearances, and other product related 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Schoening. One having ordinary skill in the art would have found motivation to use process flow management into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of increasing product quality and efficiency. See Schoening column 5 lines 13-30.
Claim 12 further recites “12. The method according to claim 1, wherein available production processes usable to produce the respective product described in a recipe received from a terminal of a product owner are generated on the basis of the meta model stored in the data storage.” Neither Hofig nor Lonn explicitly disclose receiving available production processes from an owner; however, in analogous art of automatic tracking of product quality with an industrial facility, Schoening column 17 lies 16-18 teach “database 28 which may, in turn, store … process manufacturing jobs and recipes or manufacturing information defining materials and/or equipment to use in one or more manufacturing jobs.” Manufacturing information defining equipment to use is production process information usable for producing respective product(s). The database corresponds with a data storage.
Schoening column 14 lines 57-58 teach “transmits data to and receives information from various information user terminals.” The user terminal is a terminal of product owner.
Schoening column 26 lines 38-42 teaches “order information is obtained from customers regarding the desired number and type of product to be made, as well as product specifications describing the materials to use, the dimensions of the product, appearances, and other product related information.” Order information corresponds with a received recipe from a customer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Schoening. One having ordinary skill in the art would have found motivation to use process flow management into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of increasing product quality and efficiency. See Schoening column 5 lines 13-30.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofig and Lonn as applied to claim 13 above, and further in view of US patent 7,263,510 B2 Chandler, et al. [herein “Chandler”].
Claim 14 further recites “14. The system according to claim 13, wherein the system comprises a central model processing entity adapted to process a received recipe for production of a product from a terminal of a product owner connected to the central model processing entity to provide production processes usable to produce the respective product as described in the received recipe.” Hofig nor Lonn explicitly disclose receiving a recipe for production of a product from a product owner; however, in analogous art of failure mode and effect analysis, Chandler column 4 lines 65-66 teach “All data entered and selected by a user may be automatically saved.” Data entered or selected by a user is a product owner submitting respective information.
Chandler column 5 lines 38-43 teach:
the user names the analysis, describes the process to be analyzed, and enters a risk threshold value. The risk threshold is the value below which the risk is considered sufficiently low such that potential human errors presenting a risk at or below the risk threshold do not merit further analysis.
Chandler column 7 lines 6-8 teach “The task analysis is a generally hierarchical process in which tasks to complete each function are identified and associated with each function.” The process to be analyzed is a production process recipe. Each task to complete is a respective process of the recipe.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Claim 14 further recites “with a sufficient product quality fulfilling a severity requirement of the product owner indicated by a severity value.” Hofig nor Lonn explicitly disclose receiving a recipe for production of a product from a product owner; however, in analogous art of failure mode and effect 
Chandler column 5 lines 38-43 teach:
the user names the analysis, describes the process to be analyzed, and enters a risk threshold value. The risk threshold is the value below which the risk is considered sufficiently low such that potential human errors presenting a risk at or below the risk threshold do not merit further analysis.
The risk threshold value is a product quality related to a severity requirement. The threshold risk value is the product owner’s indication of respective severity value. See further Chandler column 8 lines 20-23 and column 9 lines 2-11.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Claim 15 further recites “15. The system according to claim 14, wherein the central model processing entity is connected to a network cloud infrastructure.” 
But Hofig fails to explicitly teach cloud infrastructure; however, in analogous art of predicting product performance, Lonn column 3 lines 15-17 teach “network interface 40 may provide communication connections such that computer system 28 may be accessed remotely through computer networks.” Connecting to a remote computer system through a network is accessing cloud infrastructure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig and Lonn. One having ordinary skill in the art would have found motivation to connected to a computer system remotely using a network into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of improving convenience and accessibility of the computer system.
Claim 15 further recites “and is adapted to load and process meta models from databases of different factory owners into the central data storage.” Hofig paragraph 56 teaches “a FMEA 
Claim 15 further recites “in response to a recipe received from a terminal of a product owner.” Hofig nor Lonn explicitly disclose receiving a recipe for production of a product from a product owner; however, in analogous art of failure mode and effect analysis, Chandler column 4 lines 65-66 teach “All data entered and selected by a user may be automatically saved.” Data entered or selected by a user is a product owner submitting respective information.
Chandler column 5 lines 38-43 teach:
the user names the analysis, describes the process to be analyzed, and enters a risk threshold value. The risk threshold is the value below which the risk is considered sufficiently low such that potential human errors presenting a risk at or below the risk threshold do not merit further analysis.
Chandler column 7 lines 6-8 teach “The task analysis is a generally hierarchical process in which tasks to complete each function are identified and associated with each function.” The process to be analyzed is a production process recipe. Each task to complete is a respective process of the recipe.
Chandler column 7 lines 52-53 teaches “the tool 200 recognizes verbs from a database.” Chandler column 4 lines 27-32 teach “The database 130 includes a collection of verbs that can represent tasks involved in a process, a collection of potential human errors for each action verb and a collection of performance shaping factors for each potential error.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hofig, Lonn, and Chandler. One having ordinary skill in the art would have found motivation to use risk analysis starting with task analysis into the system of effects analysis of a complicated system, such as an industrial plant, for the advantageous purpose of allow for faster, less costly way to evaluate and control error, reduce risk, and improve process efficiency. See Chandler column 2 lines 35-38.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

teaches
Risk Assessment Analysis
US 20090150325 A1 De; Sudripto et al.

Root cause analysis of the failure of a manufactured product
US 6816747 B2 Mammoser; Mark Steven et al.

Improving manufacturing productivity
US 7516025 B1 Williams; Emrys et al.

A data structure representative of a fault tree
Klamma, R., et al. "Workflow Support for Failure Management in Federated Organizations" IEEE Proceedings of 31st Hawaii Int'l Conf. on System Sciences (1998)

Event based modeling for failure management


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        15 February 2022